Citation Nr: 0317442	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected headache 
disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) by order of a United States 
Court of Appeals for Veterans Claims (Court) opinion dated 
April 14, 2003, which vacated a July 2002 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a February 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 1999, the veteran testified at 
a personal hearing before the undersigned.  A copy of the 
transcript of that hearing is of record.  The Board 
previously remanded the case to the RO in August 1999.  


REMAND

In an April 2003 order the Court granted a joint motion to 
vacate the Board's July 2002 decision and remand the issue on 
appeal.  The motion to remand, in essence, noted that the 
Board decision had failed to ensure compliance with the 
directives of an August 1999 remand order in accordance with 
the holding in Stegall v. West, 11 Vet. App. 268 (1999).  
Specifically, it was noted that an April 2000 VA examiner, 
"contrary to the remand instructions, failed to comment on 
the medical opinions by the veteran's private physicians."  
In addition, the veteran subsequently submitted additional 
evidence in support of his claim without waiver of agency of 
original jurisdiction consideration.  Therefore, further 
development is required prior to appellate review.

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  A review of the record shows the veteran 
was notified of the VCAA in a July 2001 supplemental 
statement of the case, but that he has not been specifically 
informed as to how it applies to his claim.  Therefore, 
additional notice is required.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice.  Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, the Board may not 
provide the veteran notice on its own.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran's claims file should be 
forwarded to the April 2002 VA examiner 
for review and comments as to the medical 
opinions by the veteran's private 
physicians.  The examiner is requested, 
in essence, to reconcile the provided 
opinion with the diagnoses and 
etiological opinions provided by these 
private physicians.  Information should 
be provided as to the VA examiner's 
expertise in the field of psychiatry.  
The claims folder must be available to, 
and reviewed by, the examiner.  A 
complete rationale should be provided for 
any opinions given.

If the April 2002 VA examiner is 
unavailable, the RO should schedule the 
veteran for an additional VA examination 
by a psychiatrist to ascertain the 
diagnoses and etiology of his psychiatric 
disorders, including whether they are 
related to his service-connected 
headaches.  Information should be 
provided as to the VA examiner's 
expertise in the field of psychiatry.  
The claims folder must be available to, 
and reviewed by, the examiner.  A 
complete rationale should be provided for 
any opinions given.  If it is determined 
that no causal relationship exists, the 
examiner must comment on the medical 
opinions by the veteran's private 
physicians.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


